§|.%5-0¢/

Abel Acosta, Clerk
P.O. Box 12308
Capitol Station
Austin, Texas 78711

To Abel Acosta, Clerk:

Please enclosed find_the following documents to be filed in this

Court of Criminal Appeals of Texas, Cause No. ll,707B.

‘These documents shall be executed upon this court's discretion to

determine the next course of action. This will be at your earli~

est convenience and as time permitted for as the docket calls.

The following documents are:

(l)~Applicant's Reply and Rebuttal to the Trial Court's denial of
relief sought in the 115th Judicial District Court of Upshur
County, Texas_total of seventeen (17) pages; `

(l)- -Applicant' s Request for Judicial Notice- total of one (l) page;

(l)- Motion for Writ of Habeas Corpus Ad Testificandum~ total of
one (l) page;

(l) Copy of (R. R. Vol. 5 of 8, pg. 69)-total of one (l) page;

(l)-Copy of (R.R. Vol. 5 of 8, pg. 82)-total of one (l) page.

Applicant's Reply to the Trial Court's denial presented to the

court shall be executed by the clerk, applicant's Request for

Judicial Notice, Motion for writ of habeas corpus ad testifican-

dum, copies of (R. R. Vol. 5 of 8, pgs. 69-82) presented to the\

court shall be executed by the Clerk. _

Applicant, Billy G. Colvin,~ thanks you for your time in this

matter before the court.

Executed on thisj,¢'k. day ofDE£mé[u/E ,> 2015.
Respectfully Submitted

REcElvEDlN B/{‘Zé”/W &`£‘W y

couRT oF cRNlNAL APPEALS §§17 A. I think so. 17 front and back of that real carefully for me.
18 g. But before that you had been living in .18 Even where you signed mario Andretta underneath
18 Henrletta for, what. two or three years? 18 your name Andrea. is all of this in your
2a A. Yes. sir. ` 2a nanauriting?
21 ¢.l.k 60 you had not seen him the way that you 21 A. Yes. sir.
22 are saying that you sav him on Easter then during 22 8. `Evei‘y bit of it?
23 that period of tine. had you? 23 l\. Yes. sir.
24 A. Yes. alr. 24 8. On the front page too?
25 ti. Is that right? 25 A. Yes. sir.
_ PAGE 82 __ PAGE 84
1 A. Uh-huh. 1 w. lan't lt also true that nowhere in these
2 ti. So anything that happened happened three 2 letters does it say that you want him to stop
3 and a half years ago from now or about three years 3 seeing you? Basically you want to see him. don't
4 ago or so from April the Sth, la that right, 4 you?
5 except what happened as you lust testified on 5 A. Yes. a|r. _
_ 8 Aprll Sth? 6 w. liell. let'e go on and look at the next
\ 7 A. Yes. eir. 7 one. I believe it'a a sort of a half-page letter.
\ 8 w. lie didn't threaten to hurt you or 4 8 I.s that 3-4?
anything like thet, did he? 9 A. Yes.
18 A. Yes. elr -- I mean no. eir. 18 w. Does lt have anything on the back?
11 \’g’ And you wanted to see him? 11 would you hold lt up for me where I can see it?
12 A. Yes. sir. 12 It doesn't have anything on' the back then. right?
13 ti. And_y_ou\@_t_ed t¢_>___bg_w_l`t_il illn_. _d`l'drlt_ 13 A. It'e got --
14 you_§ 14 ¢i. Just some scribble down at the bottom?
15 A. _¥;¢§_._ §i£. 15 A. Yeah.
16 w. Y'ell didn't have any kind of fight or 16 0. Does this acribbling mean anything at
17 anything like that in the bedroom. did you? 17 the bottom of the back page on 5-4?
1a A. wo, sir. 4 1a A. wo. sir. ’
19 Ci. You weren't afrald. were you? 19 g. Look then at the front part of 8~4 which
28 A. No. 28 is about a half a page letter. says to Dear Billy
21 lill. BRANRIJilx If I may approach the 21 and it ends with bye. B-Y~E. Andrea and there'a
22 witnees, Your iionor. lust quickly to hand her 22 some notes sort of in the lower left'hend. corner
23 those exhiblta. 23 part. Now is all of that. every bit of that in
24 rim comm zvou nmi. 24 your nancvriting?
25 iiR. BRNDiuth dr the bailiff can do 25 A. Yes. sir.